--------------------------------------------------------------------------------

Exhibit 10.46
 
SECURITY INTEREST AND PLEDGE AGREEMENT


SECURITY INTEREST AND PLEDGE AGREEMENT (“Pledge Agreement”) dated as of October
31, 2007 by and among CAMOFI Master LDC and CAMHZN Master LDC (collectively,
“Secured Parties”), D. L. Claire Capital, Inc., a Delaware corporation with its
principal business address at 60 East 42nd Street, Suite 3405, New York, New
York 10165 (the “Company” or the “Debtor”), Marshall Holdings International,
Inc., a Nevada corporation with its principal business address at 2555 East
Washburn Road, North Las Vegas, Nevada 89081 (“MHII”) and Richard A. Bailey,
Florian R. Ternes, and Neptune Communications, Inc., a Nevada corporation.


RECITALS


A.            Reference is made to (i) that certain Purchase Agreement of even
date herewith (the “Purchase Agreement”) to which the Company and the Secured
Parties are parties, and (ii) the Transaction Agreements (as that term is
defined in the Loan Agreement), including, without limitation, the Notes.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the relevant Transaction Agreements.


B.            Pursuant to the Transaction Agreements, the Debtor has certain
obligations to the Secured Parties (all such obligations, the “Obligations”),
including, but not limited to, obligations to pay principal and interest of the
Notes, which was issued in the original aggregate principal amount of $650,000,
on the Maturity Date. The Note Obligations are secured by (i) the pledge of
certain stock of (a) the Company and (b) MHII and (ii) certain real estate as
more fully described below. The obligations of the Company and of the Pledgors,
if any, under the Notes are referred to collectively as the “Note Obligations.”


C.            To secure the Note Obligations, the Pledgors have agreed to pledge
certain shares of Common Stock of (a) the Company and (b) MHII held by the
Pledgors to the Secured Parties as security for the performance of the Note
Obligations.


D.            The Pledgors are shareholders and/or affiliates of the Debtor or
otherwise benefit from the transactions described in the Purchase Agreement and
have determined that it is in the Pledgors’ best interests, including to the
benefit of the other interests of the Pledgors in the Company, to provide the
pledge referred to herein.


E.             The Secured Parties is willing to enter into the Purchase
Agreement and the other Transaction Agreements only upon receiving the Pledgors’
pledge of certain stock of (a) the Company and (b) MHII, as set forth in this
Pledge Agreement.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 
1

--------------------------------------------------------------------------------

 

1.             Grant of Security Interest.

 
(a)           To secure the Note Obligations of Debtor, the Pledgors hereby
pledge to the Secured Parties (i) all of the shares of Common Stock (the
“Pledged Shares”) set forth on the attached Schedule 2 of this Agreement (Unless
otherwise set forth on Schedule 2 of this Agreement, the Pledgors are the
beneficial and record owner of the Pledged Shares set forth opposite the
Pledgor’s name on such Schedule), (ii) certain real estate (the “Real Estate”)
evidenced by mortgages in the form attached hereto as Exhibit A (collectively,
the “Mortgage”). Such Pledged Shares and Real Estate together with any
substitutes therefor, or proceeds thereof, are hereinafter referred to
collectively as the “Collateral.”


(b)           MHII represents and warrants to the Secured Parties that the
Pledged Shares are duly authorized, validly issued, fully paid and
non-assessable and that it will not permit the transfer of the Pledged Shares
except in accordance with this Pledge Agreement while the same is in effect.


(c)           (i)    MHII has given written notice to the Transfer Agent
regarding the creation of the security interest of the Secured Parties in the
Collateral. MHII has instructed the Transfer Agent (A) to record on its books
the existence of such security interest with respect to the Pledged Shares, (B)
to transfer Pledged Shares in accordance with the instructions of the Secured
Parties without further action of MHII, and (C) except upon such instructions of
the Secured Parties or until written notice is given by the Secured Parties that
such security interest has been released to the Pledgor in whole or in part, to
not allow a transfer of the shares representing any part of the Collateral or to
replace the certificates representing the Collateral; and


(ii)    The Pledgors hereby consent to the provisions of the preceding
subparagraph (i) and authorizes the Company to provide such notice and
instructions to the Transfer Agent.


2.             Obligations Secured. During the term hereof, the Collateral shall
secure the following:


(a)           The performance by the Company of the Note Obligations; and


(b)           The payment of all fees and the delivery of all stock other than
principal and interest under the Notes and any other agreements between the
Company and the Secured Parties.


(c)           The performance by the Pledgors of their obligations, covenants,
and agreements under this Agreement.   
 
The obligations, covenants and agreements described in clauses (a), (b) and (c)
are the “Obligations.”


3.              Perfection of Security Interests. Upon execution of this Pledge
Agreement by the Debtor and the Pledgors,

 
2

--------------------------------------------------------------------------------

 

(a)           the Pledgors shall deliver and transfer possession of the stock
certificates identified opposite the Pledgor’s name on Schedule 2 of this
Agreement (collectively, the “Pledged Certificates”), together with stock
transfer powers duly executed in blank by the registered owner of the shares
represented by such Certificates, with appropriate Medallion signature guaranty
(“Stock Powers”), to the Secured Parties.


(b)           the Pledgors shall deliver and transfer possession of the
Mortgage, to the Secured Parties. Said Mortgage shall be recorded in the County
Clerk’s Office.


The Collateral will be held by the Secured Parties or the Brokerage Firm, to
perfect the security interest of the Secured Parties, until the earlier of


(i) the payment in full of all amounts due under the Notes and all other
agreements between the Company and the Secured Parties, or


(ii) foreclosure of Secured Parties's security interests as provided herein.


(c)           The Debtor and the Pledgors hereby appoint the Secured Parties, as
attorney-in-fact with powers of substitution, to execute all documents and
perform all acts in order to perfect and maintain a valid security interest for
Secured Parties in the Collateral.


4.              Reserved.


5.              Pledgors’ Warranty. The Pledgors represent and warrant hereby to
the Secured Parties as follows with respect to the Pledged Shares set forth
opposite the Pledgor’s name on Schedule 2 to this Agreement:


A.            With respect to title to the Transferred Shares


(i)             that upon transfer by the Pledgor of the Pledgor’s Certificates
and Stock Powers to Secured Parties pursuant to this Agreement at such time, if
any, as contemplated hereby upon the occurrence of an Event of Default, the
purchaser of the Pledged Shares or the Secured Parties, as contemplated herein,
as the case may be, will have good title (both record and beneficial) to the
relevant Pledged Shares;


(ii)            that there are no restrictions upon transfer and pledge of the
Pledged Shares pursuant to the provisions of this Agreement except the
restrictions, to the extent applicable, imposed by Rule 144 under the Securities
Act of 1933;


(iii)           that the Pledged Shares are free and clear of any encumbrances
of every nature whatsoever, the Pledgor is the sole owner of the Pledged Shares,
and such shares are duly authorized, validly issued, fully paid and
non-assessable;


(iv)           that the Pledgor has owned the Pledged Shares since the date
specified on Schedule 2 to this Agreement and that such shares were fully paid
for as of such specified date; and

 
3

--------------------------------------------------------------------------------

 

(v)           that the Pledgor agrees not to grant or create, any security
interest, claim, lien, pledge or other encumbrance with respect to the Pledgor’s
Pledged Shares or attempt to sell, transfer or otherwise dispose of any of such
shares until the Obligations have been paid in full or this Agreement has
terminated.


B.             With respect to certain other matters:


(i)             that the Pledgor has made necessary inquiries of the Company and
believes that the Company fully intends to fulfill and has the capability of
fulfilling the Obligations to be performed by the Company in accordance with the
terms of the Transaction Agreements;


(ii)            that the Pledgor is not acting, and has not agreed to act, in
any plan to sell or dispose of the Pledged Shares in a manner intended to
circumvent the registration requirements of the Securities Act of 1933, as
amended, or any applicable state law;


(iii)           that Pledgor has been advised by counsel of the elements of a
bona-fide pledge for purposes of Rule 144(d)(3)(iv) under the Securities Act of
1933, as amended, including the relevant SEC interpretations and affirms the
pledge of shares by the Pledgor pursuant to this Pledge Agreement will
constitute a bona-fide pledge of such shares for purposes of such Rule; and


(iv)           that this Pledge Agreement constitutes a legal, valid and binding
obligation of the Pledgor enforceable in accordance with its terms (except as
the enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, and similar laws, now or hereafter in
effect).


(v)           that the Pledgor’s address is as provided under the Pledgor’s
signature on the signature page hereof.


6.             Reports under Securities Act and Exchange Act. With a view to
making available to Secured Parties the benefits of Rule 144 promulgated under
the Securities Act or any other similar rule or regulation of the SEC that may
at any time permit Secured Parties to sell securities of MHIIto the public
without Registration (“Rule 144”), MHII agrees to:


(i)             make and keep public information available, as those terms are
understood and defined in Rule 144;


(ii)            file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and


(iii)           until the date when the Secured Parties may sell all Registrable
Securities under Rule 144 without volume or other restrictions or limits (the
“Unrestricted Sale Date”), furnish to the Secured Parties so long as the Secured
Parties owns or has a security interest in the Pledged Shares (a “Holder”),
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the Securities Act and the
Exchange Act, (ii) if not available on the SEC’s EDGAR system, a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company and (iii) such other information as may be
reasonably requested to permit the Secured Parties to sell such securities
pursuant to Rule 144 without registration; and

 
4

--------------------------------------------------------------------------------

 

(d)           at the request of any Holder, give its Transfer Agent instructions
(supported by an opinion of the Company’s counsel, if required or requested by
the Transfer Agent) to the effect that, upon the Transfer Agent’s receipt from
such Holder of
 
(i) a certificate (a “Rule 144 Certificate”) certifying (A) that the Holder’s
holding period (as determined in accordance with the provisions of Rule 144) for
the Pledged Shares which the Holder proposes to sell (the “Securities Being
Sold”) is not less than (1) year and (B) as to such other matters as may be
appropriate in accordance with Rule 144 under the Securities Act, and
 
(ii) an opinion of counsel acceptable to the Company that, based on the Rule 144
Certificate, Securities Being Sold may be sold pursuant to the provisions of
Rule 144, even in the absence of an effective Registration Statement,


the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the buyer(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the Transfer Agent’s books and records (except to the extent any such
legend or restriction results from facts other than the identity of the Holder,
as the seller or transferor thereof, or the status, including any relevant
legends or restrictions, of the shares of the Securities Being Sold while held
by the Holder). If the Transfer Agent reasonably requires any additional
documentation at the time of the transfer, the Company shall deliver or cause to
be delivered all such reasonable additional documentation as may be necessary to
effectuate the issuance of an unlegended certificate.


7.             Voting Rights. Unless and until the Secured Parties has exercised
its rights under this Pledge Agreement to foreclose its security interest in the
Collateral, the Pledgor shall have the right to exercise any voting rights
evidenced by, or relating to, the Collateral.


8.             Warrants and Options. In the event that, during the term of this
Pledge Agreement, subscription, warrants, dividends, or any other rights or
option shall be issued to the Pledgors in connection with the Collateral, such
warrants, dividends, rights and options shall be immediately delivered to
Secured Parties to be held under the terms hereof in the same manner as the
Collateral.


9.             Preservation of the Value of the Collateral and Reimbursement of
Secured Parties. Pledgor shall pay all taxes, charges, and assessments against
the Collateral and do all acts necessary to preserve and maintain the value
thereof. On failure of Pledgor so to do, Secured Parties may make such payments
on account thereof as (in Secured Parties's discretion) is deemed desirable, and
Pledgor shall reimburse Secured Parties immediately on demand for any and all
such payments expended by Secured Parties in enforcing, collecting, and
exercising its remedies hereunder.

 
5

--------------------------------------------------------------------------------

 

10.           Default and Remedies.


(a)            For purposes of this Agreement, “Event of Default” shall mean any
one or more of the following events:


(i)            any default in the performance by the Company or any Pledgor of
any of the Note Obligations, after the expiration, without cure, of the cure
period (but only if any such cure period is specifically provided in the
Transaction Agreements and without any regard to any cure period if no such cure
period is provided; it being specifically acknowledged by the Company and the
Pledgor that all payment obligations are time of the essence obligations, with
no cure periods provided), or


(ii)            a breach by the Company or Pledgor of any of the its respective
representations, warranties, covenants or agreements in this Pledge Agreement,
subject to applicable cure periods.


(b)    During the term of this Pledge Agreement, the Secured Parties shall have
the following rights after any Event of Default and for so long as the
Obligations are not satisfied in full:


(i) the rights and remedies provided by the Uniform Commercial Code as adopted
by the State of New York (as said law may at any time be amended), except that
the Secured Parties waives any right to a deficiency pursuant to Section 9-608
thereof or otherwise;


(ii) the right to receive and retain all dividends, payments and other
distributions of any kind upon any or all of the Pledged Shares as additional
Collateral; and


(iii) the right to sell, at a public or private sale, the Collateral or any part
thereof for cash, upon credit or for future delivery, and at such price or
prices in accordance with the Uniform Commercial Code (as such law may be
amended from time to time); it being understood that one or more of the Secured
Parties may, but shall not be required to, take such actions jointly. Upon any
such sale, Secured Parties shall have the right to deliver, assign and transfer
to the purchaser thereof the Collateral so sold. Secured Parties shall give the
Pledgor not less than ten (10) days written notice of its intention to make any
such sale. Any such sale shall be held at such time or times during ordinary
business hours and at such place or places as Secured Parties may fix in the
notice of such sale. Secured Parties may adjourn or cancel any sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
same may be so adjourned. In case of any sale of all or any part of the
Collateral upon terms calling for payments in the future, any Collateral so sold
may be retained by Secured Parties until the selling price is paid by the
purchaser thereof, but Secured Parties shall incur no liability in the case of
the failure of such purchaser to take up and pay for the Collateral so sold and,
in the case of such failure, such Collateral may again be sold upon like notice.
Secured Parties, however, instead of exercising the power of sale herein
conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose the security interest and sell the Collateral, or any portion thereof,
under a judgment or decree of a court or courts of competent jurisdiction, the
Pledgors having been given due notice of all such action. Secured Parties shall
incur no liability as a result of a sale of the Collateral or any part thereof.

 
6

--------------------------------------------------------------------------------

 

(iv) in addition to its rights and remedies under this agreement, the Notes and
all Transaction Agreements, the Company shall have full recourse against any
real, personal, tangible or intangible assets of Pledgors, and may pursue any
legal or equitable remedies that are available to it.


11.           Waiver. Each of the Debtor and the Pledgors waives any right that
it may have to require Secured Parties to proceed against any other person, or
proceed against or exhaust any other security, or pursue any other remedy
Secured Parties may have.


12.           Term of Agreement. This Pledge Agreement shall continue in full
force and effect until the earlier of the payment in full of the Notes. If the
Notes is paid in full, the security interests in the relevant Collateral shall
be deemed released, and any portion of the Collateral not transferred to or sold
by any one or more Secured Parties shall be returned to the Pledgors. Upon
termination of this Pledge Agreement, the relevant Collateral shall be returned
within five (5) Trading Days to Debtor or to the Pledgor, as contemplated above.


13.           Reserved.


14.           General Provisions:


14.1         Binding Agreement; No Modification of Transaction Agreements. This
Pledge Agreement shall be binding upon and shall inure to the benefit of the
successors and assigns of the respective parties hereto. Except to the extent
specifically provided herein, nothing in this Pledge Agreement shall limit or
modify any provision of any of the Transaction Agreements


14.2         Captions. The headings used in this Pledge Agreement are inserted
for reference purposes only and shall not be deemed to define, limit, extend,
describe, or affect in any way the meaning, scope or interpretation of any of
the terms or provisions of this Pledge Agreement or the intent hereof.


14.3         Counterparts. This Pledge Agreement may be signed in any number of
counterparts with the same effect as if the signatures upon any counterpart were
upon the same instrument. All signed counterparts shall be deemed to be one
original. A facsimile transmission of this signed Pledge Agreement shall be
legal and binding on all parties hereto.
 
14.4         Further Assurances. The parties hereto agree that, from time to
time upon the written request of any party hereto, they will execute and deliver
such further documents and do such other acts and things as such party may
reasonably request in order fully to effect the purposes of this Pledge
Agreement. The Transfer Agent Instructions annexed hereto are deemed an integral
part of this Pledge Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
14.5         Waiver of Breach. Any waiver by either party of any breach of any
kind or character whatsoever by the other, whether such be direct or implied,
shall not be construed as a continuing waiver of or consent to any subsequent
breach of this Pledge Agreement.


14.6         Cumulative Remedies. The rights and remedies of the parties hereto
shall be construed cumulatively, and none of such rights and remedies shall be
exclusive of, or in lieu or limitation of any other right, remedy, or priority
allowed by applicable law.


14.7          Amendment. This Pledge Agreement may be modified only in a written
document that refers to this Pledge Agreement and is executed by Secured
Parties, the Pledgor and the Debtor.


14.8          Interpretation. This Pledge Agreement shall be interpreted,
construed, and enforced according to the substantive laws of the State of New
York.


14.9          Governing Law. This Pledge Agreement shall be governed by and
construed in accordance with the laws of the State of New York. Each of the
parties consents to the jurisdiction of the federal courts whose districts
encompass any part of the County of New York or the state courts of the State of
New York sitting in the County of New York in connection with any dispute
arising under this Pledge Agreement and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
coveniens, to the bringing of any such proceeding in such jurisdictions.


14.10        WAIVER OF JURY TRIAL. The parties to this Pledge Agreement hereby
waive a trial by jury in any action, proceeding or counterclaim brought by any
of them against any other in respect of any matter arising out or in connection
with this Pledge Agreement.


14.11        Notice. Any notice or other communication required or permitted to
be given hereunder shall be effective upon receipt. Such notices may be sent (i)
in the United States mail, postage prepaid and certified, (ii) by express
courier with receipt, (iii) by facsimile transmission, with a copy subsequently
delivered as in (i) or (ii) above. Any such notice shall be addressed or
transmitted as follows:


If to the Secured Parties, to:
CAMOFI Master LDC
350 Madison Avenue
New York, NY 10017
Tel: 646-758-6755
Fax: 646-304-0500


If to the Company, to:
D.L. Claire Capital, Inc.
60 East 42nd Street
Suite 3405
New York, New York 10165

 
8

--------------------------------------------------------------------------------

 

If to MHII, to:
Marshall Holdings International, Inc.
2555 East Washburn Road
North Las Vegas, Nevada 89081


If to Richard A. Bailey, to:
Marshall Holdings International, Inc.
2555 East Washburn Road
North Las Vegas, Nevada 89081


If to Florian R. Ternes, to:
Marshall Holdings International, Inc.
2555 East Washburn Road
North Las Vegas, Nevada 89081


If to Neptune Communications, Inc., to:
c/o Florian R. Ternes
2555 East Washburn Road
North Las Vegas, Nevada 89081


 Any party may change its address by notice similarly given to the other parties
(except that a Secured Parties need not give notice to other Secured Parties).


14.12        Acknowledgement by Debtor and Pledgors. In the event that any
provision of the Transaction Agreements, the Guarantee or this Pledge Agreement
as applied to any party or circumstances shall be adjudged by a court to be
invalid or unenforceable, each of the Debtor or the Pledgor, as the case may be,
acknowledges and agrees that this Pledge Agreement shall remain valid and
enforceable in all respects against the Debtor and the Pledgor.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK.
THE SIGNATURES OF THE PARTIES ARE ON THE NEXT PAGE.]

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day,
month and year first above written.


CAMOFI MASTER LDC




By:
 
Name:
 
Title:
 



CAMHZN MASTER LDC




By:
 
Name:
 
Title:
 



D.L.CLAIRE CAPITAL, INC.:




By:
/s/ David Fuselier
Name:
David Fuselier
Title:
President



MARSHALL HOLDINGS INTERNATIONAL, INC.




By:
/s/ Richard A. Bailey
Name:
Richard A. Bailey
Title:
President and Chief Executive Officer




/s/ Richard A. Bailey 
RICHARD A. BAILEY
2555 East Washburn Road
North Las Vegas, Nevada 89081
Tax Id. No.:
###-##-####


 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day,
month and year first above written.


CAMOFI MASTER LDC




By:
 
Name:
 
Title:
 



CAMHZN MASTER LDC




By:
 
Name:
 
Title:
 



D.L.CLAIRE CAPITAL, INC.:




By:
 
Name:
David Fuselier
Title:
President



MARSHALL HOLDINGS INTERNATIONAL, INC.




By:
/s/ Richard A. Bailey
Name:
Richard A. Bailey
Title:
President and Chief Executive Officer




/s/ Richard A. Bailey
RICHARD A. BAILEY
2555 East Washburn Road
North Las Vegas, Nevada 89081
Tax Id. No.:
###-##-####


 
11

--------------------------------------------------------------------------------

 



/s/ Florian R. Ternes
FLORIAN R. TERNES
2555 East Washburn Road
North Las Vegas, Nevada 89081
Tax Id. No.:
###-##-####



NEPTUNE COMMINCIATIONS, INC.


By:
/s/ Florian R. Ternes
Name:
Florian R. Ternes
Title:
President
2555 East Washburn Road
North Las Vegas, Nevada 89081
Tax Id. No.:
 

 
 
12

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
The following shares are pledged hereunder as the Pledged Shares, each
certificate in the name of:
 

 
Certificate No.
Name
No. of Shares
Ratio
Date of Certificate
101
Neptune Communications
125
1,000
01/13/03
102
Richard Bailey
7,000
1,000
08/13/03
108
Richard Bailey
17,000
1,000
09/04/03
109
Florian Ternes
17,000
1,000
09/04/03
110
Richard Bailey
35,000
1,000
10/06/03
111
Florian Ternes
35,000
1,000
10/06/03
112
Richard Bailey
42,000
1,000
10/22/03
113
Florian Ternes
42,000
1,000
10/22/03
114
Richard Bailey
50,000
1,000
11/14/03
116
Richard Bailey
200,000
1,000
12/16/03
117
Florian Ternes
200,000
1,000
12/16/03
118
Florian Ternes
135,000
1,000
01/07/04
119
Richard Bailey
135,000
1,000
01/07/04
121
Florian Ternes
2,000,000
1,000
08/23/04
153
Richard Bailey
10,000,000
1,000
08/31/06
154
Florian Ternes
10,000,000
1,000
08/31/06
155
Florian Ternes
5,000,000
1,000
03/28/07
157
Richard Bailey
1,000,000
1,000
08/20/07


 
13

--------------------------------------------------------------------------------

 

Exhibit A
Mortgage
 
 
 14

--------------------------------------------------------------------------------